MARSHALL, C. J.
1. The assignee and owner of a valid judgment rendered in any court of record in Ohio may maintain an action and recover another judgment thereon in any court of competent jurisdiction within this state.
2. In such action no other proof is necessary than the record of such former judgment and competent evidence of a valid assignment and transfer thereof.
3. Where a judgment has been rendered against two joint tort-feasors, an action can be maintained and final judgment rendered upon the record of judgment debtors against one of such judgment debtors even though no service of summons is m’ade upon the other judgment debtor. There being no contribution between joint tort-feasors the record of such judgment is a joint and several liability.
Judgment affirmed.
Robinson, Jones, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.